internal_revenue_service number release date index number ------------------------------- ---------------------------- ---------------------------- - in re ruling_request department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b09 plr-121731-06 date date -------------------- ------------------------- ----------------------- ------------------------- -------------------------- ----------------- ----------------------- ------------------- ------- ------- ------- ------- ------- ------- ------- ------- ------- legend taxpayer taxpayer date trust trustee year year year year year year year year year dear -------------------------------------- this is in response to an amended request for relief by your authorized representative submitted on your behalf dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 to make an election out of the automatic allocation of generation-skipping_transfer gst tax under sec_2632 the facts and representations submitted are summarized as follows plr-121731-06 on date taxpayer established trust an irrevocable_trust for the benefit of his descendants and other family members taxpayer is the spouse of taxpayer and is not a beneficiary of trust pursuant to section first subsection a of trust each beneficiary shall have the power to make a written demand to withdraw principal from trust in an amount equal to such beneficiary’s proportionate share of the value of any assets section first subsection b provides that trustee in his sole discretion may make payments from income or principal for the health support maintenance and education of beneficiaries pursuant to such discretion trustee may distribute the entire principal section second subsection a paragraph provides in part that following the death of the survivor of taxpayer and taxpayer the trust principal shall be divided into shares representing taxpayer 1’s then living issue per stirpes each share shall be held in a separate trust the net_income of which shall in trustee’s discretion either be accumulated in whole or in part and added to principal or paid to such descendant section second subsection a paragraph provides that trustee in his sole discretion may make payments from principal for the health support maintenance and education of such descendant section second subsection a paragraph provides that upon such descendant’s death the remaining principal shall be distributed as follows a to or in trust for one or more of taxpayer 1’s issue other than such descendant in such amounts as such descendant may appoint by will containing specific reference to this power_of_appointment provided that such descendant may appoint all or any portion of the net_income to his or her spouse for life or for any shorter period or to the extent that this power is not exercised b to such descendant’s then living issue per stirpes or in default of such issue c to the then living issue per stripes of such descendant’s nearest ancestor who was a descendant of taxpayer and who is survived by then living issue or in default thereof d to taxpayer’s then living issue per stirpes section second subsection b provides that all interest in the principal of each trust shall vest not later than twenty-one years after the death of the survivor of certain lives in being on date immediately before the expiration of such twenty-one year period each such trust shall terminate and the remaining principal shall be distributed to taxpayer 1’s descendants then represented by such trust in each of the years from year through year taxpayer and taxpayer made transfers to trust on their form sec_709 filed for each of those years they did not allocate any of their gst exemptions to transfers to trust made in those years in each of the years from year through year taxpayer and taxpayer made transfers to trust on their form sec_709 for year through year taxpayer and taxpayer consented to split_gifts under sec_2513 taxpayer and taxpayer however plr-121731-06 inadvertantly failed to realize that they were required to execute a written election out of the automatic allocation of gst_exemption under sec_2632 for year through year taxpayer and taxpayer request that they each be granted an extension of time under sec_301 to make the election out of the automatic allocation of gst_exemption pursuant to sec_2632 for the transfers to trust in year through year sec_2601 imposes a tax on every generation-skipping_transfer gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides in part that the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip reduced by the sum of certain federal estate_tax or state death_tax and charitable deductions sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that if any individual makes an indirect_skip during such individual’s lifetime any unused portion of such individual’s gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such unused portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of this subsection the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter made to a gst_trust sec_2632 provides in part that the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the trust falls within any of six enumerated exceptions plr-121731-06 under sec_2632 an individual may elect to have the automatic allocation of gst_exemption not apply to an indirect_skip under sec_2632 sec_2632 provides that an individual may elect to have the automatic allocation not apply to any or all transfers made by such individual to a particular trust sec_2632 provides that an election under sec_2632 will be deemed to be timely if filed on a timely filed gift_tax_return for the calendar_year in which the transfer was made or on such later date or dates as my be prescribed by the secretary sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that for indirect skips made after date to which sec_2642 does not apply the transferor’s unused gst_exemption is automatically allocated to the property transferred the automatic allocation pursuant to this paragraph is effective whether or not a form_709 is filed reporting the transfer and is effective as of the date of the transfer to which it relates sec_26_2632-1 provides in part that to elect out of the automatic allocation rules the transferor must attach a statement election out statement to a form_709 filed within the time period provided in sec_26 b iii c the election out statement must identify the trust and specifically must provide that the transferor is electing out of the automatic allocation of gst_exemption with respect to the described transfer or transfers sec_26_2632-1 provides that to elect out of the automatic allocation rules the form_709 with the attached election out statement must be filed on or before the due_date for timely filing within the meaning of paragraph b ii of this section of the form_709 for the calendar_year in which for a transfer subject_to sec_2642 the etip closes or for all other elections out the first transfer to be covered by the election out was made sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption descried in sec_2642 or and election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief the time for making the allocation or election shall be treated as if not expressly prescribed by statute plr-121731-06 notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2642 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer requests relief under this section before the failure to make the regulatory election is discovered by the internal_revenue_service sec_301_9100-3 provides that the commissioner will grant a reasonable extension of time to make a regulatory election only when the interests of the government will not be prejudiced by the granting of relief sec_301 i provides that the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election been timely made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and taxpayer are granted an extension of time of days from the date of this letter to make the election out of the automatic allocation of gst under sec_2632 for the transfers to trust in year through year plr-121731-06 the elections should be made on supplemental form sec_709 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the form sec_709 copies are enclosed for this purpose except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination enclosures william p o’shea associate chief_counsel passthroughs special industries copy of letter for sec_6110 purposes copy of letter sincerely
